       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 1 of 25




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF
                            GEORGIA ATLANTA DIVISION

  DARNELL BROWN,

         Plaintiff,

  v.                                        Civil Action File No.
                                            1:17-CV-01780-WMR
  DEKALB COUNTY, GEORGIA, et al.,

         Defendants.

PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION FOR
                    SUMMARY JUDGMENT

       COMES NOW Plaintiff Darnell Brown (hereinafter “Plaintiff”), by and

through undersigned counsel, and hereby files this, his Memorandum in

Opposition to Defendants’ Motion for Summary Judgment. In support, Plaintiff

states the following:

                            STATEMENT OF FACTS

       On June 2, 2015, Defendants were conducting surveillance related to alleged

prostitution at the Super 8 Motel and Knights Inn in DeKalb County. [Doc. 1, ¶10;

Craig Depo 28:7-14]. Defendants were seeking probable cause to be able to

confront the occupant of one of the rooms they were watching to further their

investigation. [Craig Decl., Exh. 1]. After getting off work as a private security
        Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 2 of 25




officer1, Plaintiff came to the Super 8 Motel and went to room 115 to visit a friend

for approximately fifteen (15) minutes. [Doc. 1 at ¶ 12]. In that time, Defendants

ran Plaintiff’s tag and had the following dialogue:

(8:50-9:08) Officer Gill: See and I wish I had a county phone right now. I’m trying
to get this number but I don’t see if she has one though. I was gonna call the, the
wife. And see where her car’s supposed to be right now. Guarantee he gets out of
that place real fast.

(9:43-9:53) Officer Craig: Let me ask you this – do you want to um when the
Hummer leaves, did you want to stop the Hummer? See if you can get PC on that?
Or try to get PC on the other vehicle?

(9:56-10:00) Officer Gill: I mean, technically I could just stop that car right now
cause it’s 53 (Suspicious person).

(10:10) Officer Craig: True.

(10:37-10:45) Officer Gill: I’m sure Miss Vicki Brown wouldn’t like to
hear about her, her man being at the Super 8.

(12:14-12:16) Officer Gill: You said the Hummer’s coming out?

(12:17-12:19) Officer Craig: Yeah, he’s leaving now.

(12:21-12:29) Officer Gill: Alright uh PC on him would be good. We’ll stop him,
get him to admit something, and then uh we’ll go over and knock on that door. Is
that other guy going into 115? [Craig Dec., Exh.1]


       Upon leaving the Super 8 Motel, Plaintiff made a right turn onto the

highway and utilized his right turn signal. [Doc. 1 at ¶ 13; Brown Depo., 103:4-8].

1 Plaintiff owns EPS, a security company for private properties, patrol shopping centers, parking
lots and apartment complexes. Brown Depo., 19:24-20:15. On the day in question, Plaintiff was
doing security checks at the apartment complexes he is contracted to work. [Brown Depo., 58:2-
25].
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 3 of 25




Defendant Craig then intentionally made a false statement to Defendant Gill in

order to fabricate probable cause advising him that Plaintiff was in violation of

O.C.G.A. § 40-6-123 by failing to use a turn signal. [Doc. 1 at ¶ 14; Gill Depo.,

34:18-21]. Plaintiff was then improperly stopped and detained by Defendant Gill at

the direction of Defendant Craig. [Doc. 1 at ¶ 15; Craig Depo, 52:15-19].

Admittedly, Defendant Gill did not witness Plaintiff not use his turn signal. [Gill

Depo., 34:15-17].

      Defendant Gill approached Plaintiff’s vehicle and began to aggressively

interrogate Plaintiff regarding his occupation, whereabouts, personal life

(insinuating that he would tell Plaintiff’s wife that Plaintiff was in a room allegedly

known for prostitution) and his activities at the Super 8 Motel. [Doc. 1 at ¶ 16;

Brown Depo., 106:6-108:21]. During Plaintiff’s illegal detention, Defendant Gill

began looking in the back seat of Plaintiff’s vehicle with a flashlight. [Brown

Depo., 108:11-12]. Plaintiff rolled down his backseat window to assure Defendant

Gill that he was not hiding anything. [Brown Depo., 108: 12-16]. Plaintiff’s

security uniform shirt was in the backseat with the word “Special Officer GA”

written on it and a badge attached that said “Loss Prevention Officer”. [Doc. 1 at ¶

17; Brown Depo., Exh. 8 and 9]. Defendant Gill then began to question Plaintiff

regarding his shirt. [Brown Depo., 108:15-16]. Plaintiff explained that he worked

in private security and that, in the past, he worked as a Special Detail Deputy
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 4 of 25




Sheriff with the Fulton County Sheriff’s Department.2 [Brown Depo., 13:10-15;

108:17-21]. Plaintiff never stated that he was P.O.S.T. certified nor that he was

currently a certified peace officer. [Doc. 1 at ¶ 19-20; Brown Depo., 108:23-

109:1;]. Defendant Gill detained Plaintiff for approximately fifteen (15) minutes

and Plaintiff was eventually released without a citation. [Brown Depo., 109:16-21;

117:9-10].

B. JUNE 3, 2015

       The next day, Defendant Gill contacted the Fulton County Sheriff’s

Department and falsely stated that Plaintiff held himself out to be a retired P.O.S.T

certified peace officer of the Fulton County Sheriff’s Department. [Doc. 1 at ¶ 21;

Gill Depo., Exh 1] Defendant Gill went as far as to tell Captain Kevin Walker and

Sergeant Mills from Internal Affairs that Plaintiff possibly had a Fulton County

Sheriff’s Department badge. [Id.]. When Fulton County Sheriff’s Department

stated that Plaintiff was not a P.O.S.T certified or retired P.O.S.T. certified peace

officer with the Department, Defendant Gill swore out criminal arrest warrants for

Impersonating a Police Officer, Obstruction, and Loitering/Prowling. [Doc. 1 at ¶

22; Gill Depo., Exh. 2]. Within days after securing arrest warrants, DeKalb County

Police Department and Gwinnett County Police Department arrived at Plaintiff’s


2Plaintiff was employed by the Fulton County Sheriff’s Department from approximately 1988 to
1994 and received his jail certification training and weapons training. [Brown Depo., 33:5-11;
34:11-17; Gill Depo., Exh. 4].
          Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 5 of 25




home and conducted a search. Officers informed Plaintiff’s wife they had a warrant

for impersonating a police officer, prostitution and obstruction. [Brown Depo.,

131:11-14]. Officers went through Plaintiff’s home, including his attic and closets.

[Brown Depo., 132:8-11]. Plaintiff’s neighbors witnessed officers searching

Plaintiff’s home, further embarrassing Plaintiff and his wife. [Brown Depo., 132:3-

5]

         On June 10, 2015, Plaintiff turned himself into DeKalb County Sheriff’s

Department [Brown Depo., 138:1-2]. On June 12, 2015, Defendant Gill appeared

by video to testify at Plaintiff’s bond hearing. [Brown Depo., 143:14-24]. As a

result of Defendant Gill’s testimony at the bond hearing, Plaintiff’s bond was set at

$9,000.00 plus fees and he was forced to serve three days in the DeKalb County

Jail before being released. 3 [Doc. 1 at ¶ 24; Ross Decl., Exh. 3].

C. CRIMINAL PROCEEDINGS

         Plaintiff was subsequently indicted on October 18, 2015 for Impersonating

an Officer, a felony, and Making False Statements. [Doc. 1 at ¶ 25]. Plaintiff

expended over $15,000.00 in attorney’s fees, bail and other related costs in order to

fight the charges against him. [Id. at ¶ 26]. On February 17, 2016, Plaintiff filed a

Motion to Suppress challenging the unconstitutional stop by Defendants. [Ross


3   Plaintiff was released on June 13, 2015 after posting bond. [Brown Depo., 139:1-5].
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 6 of 25




Decl., Exh. 1]. Said Motion was granted by the trial court on April 12, 2016 after a

hearing where both Defendants testified against Plaintiff. [Doc. 1 at ¶ 28; Exh. B].

As a result, Plaintiff’s charges were dismissed on April 19, 2016. [Id. at Exh. B;

Ross Decl., Exh. 6].

                           PROCEDURAL HISTORY

      On May 16, 2017, Plaintiff filed his Complaint for Damages against DeKalb

County, C.R. Gill, individually and in his official capacity, and D.L Craig,

individually and in his official capacity alleging False Arrest, Malicious

Prosecution and Intentional Infliction of Emotional Distress. [Doc. 1]. Defendants

filed a Motion to Dismiss which this Court granted in part and denied in part,

leaving Plaintiff’s claims against Defendants in their individual capacities for

malicious prosecution under 42 U.S.C. § 1983 and Georgia law and Plaintiff’s

claim against Defendants in their individual capacities for intentional infliction of

emotional distress under Georgia law. [Docs. 7; 17].

                           STANDARD OF REVIEW

      Summary judgment is authorized only if “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits,

show there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v.

Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2552 (1986) (emphasis added).
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 7 of 25




Summary judgment is appropriate only in circumstances where “the evidence is

such that a reasonable jury could [not] return a verdict for the nonmoving party.”

Id., 477 U.S. at 322-23.

      The moving party bears the burden of proving that no genuine issue of

material fact exists. In evaluating whether the moving party has satisfied this

burden, the Court must consider all inferences drawn from the underlying facts in

the light most favorable to the nonmoving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255, 106 S.Ct. 2505 (1986); Korman v. HBC Florida, Inc., 182 F.3d

1291, 1293 (11th Cir. 1999). Likewise, all reasonable doubts about the facts are to

be resolved in favor of the non-moving party. Twiss v. Curry, 25 F.3d 1551, 1555

(11th Cir. 1994). “If reasonable minds could differ on any inferences arising from

the undisputed facts, summary judgment should be denied.” Id. Furthermore, “if a

reasonable fact finder can draw more than one inference from the facts, and that

inference creates a genuine issue of material fact,” summary judgment is likewise

improper. Holifield v. Reno, 115 F.3d 1555, 1561 (11th Cir. 1997); Augusta Iron &

Steel Works v. Employers Ins. of Wausau, 835 F.2d 855 (11th Cir. 1988).

      In deciding a motion for summary judgment, the Court may not make

credibility determinations, weigh the evidence, or decide which inferences to draw

from the facts; these functions are solely within the province of the finders of fact

(i.e., the jury). Anderson, 477 U.S. at 249, 106 S.Ct. at 2510; Twiss, 25 F.3d at
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 8 of 25




1555. If the record presents factual issues, the Court must not decide them; instead,

the Court should deny the motion and proceed to trial. See Burton v. Tampa

Housing Auth., 271 F.3d 1274, 1277 (11th Cir. 2001); O'Neal v. United States, 258

F.3d 1265, 1270 (11th Cir. 2001). Essentially, “the inquiry is whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is

so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at

251-52, 106 S.Ct. at 2512.

      On a summary judgment motion based on qualified immunity, as we have in

the instant case, the Court is required to resolve all issues of material fact in favor

of the plaintiff. Lee v. Ferraro, 284 F.3d 1188, 1190 (11th Cir. 2002), citing Sheth

v. Webster, 145 F.3d 1231, 1236 (11th Cir.1998). The Court then answers the legal

question of whether the defendant[ ][is] entitled to qualified immunity under that

version of the facts.” Thornton v. City of Macon, 132 F.3d 1395, 1397 (11th

Cir.1998). The Eleventh Circuit Courts have even gone so far as to state that the

“facts, as accepted at the summary judgment stage of the proceedings, may not be

the actual facts of the case.” Priester v. City of Riviera Beach, 208 F.3d 919, 925

(11th Cir.2000). Nevertheless, for summary judgment purposes, the Court’s

analysis must begin with a description of the facts in the light most favorable to the

plaintiff. See Skrtich v. Thornton, 280 F.3d 1295, 1299 (11th Cir.2002).
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 9 of 25




              ARGUMENT AND CITATION OF AUTHORITY

   I. Summary Judgment Should be Denied as to Plaintiff’s Malicious
        Prosecution Claims.

      A. Defendants Are Not Entitled to Qualified Immunity as Defendants’
         Conduct Violated Plaintiffs' Clearly Established Fourth Amendment
         Rights.

      The doctrine of qualified immunity shields from civil liability police officers

and other government officials performing discretionary functions "insofar as their

conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known" at the time of the alleged

misconduct. Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73

L.Ed.2d 396 (1982). Qualified immunity is, as the term implies, qualified. It is not

absolute. It contemplates instances in which a public official's actions are not

protected. See Madison v. Gerstein, 440 F.2d 338, 341 (5th Cir.l971); see also Butz

v. Economou, 438 U.S. 478, 506-07, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978) ("[I]t is

not unfair to hold liable the official who knows or should know he is acting outside

the law, and that insisting on an awareness of clearly established constitutional

limits will not unduly interfere with the exercise of official judgment."). The

principles behind qualified immunity would be rendered meaningless if such

immunity could be invoked to shelter officers who, because of their own interests,

allegedly flout the law, abuse their authority, and deliberately imperil those they

are employed to serve and protect.
      Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 10 of 25




      In the instant case, Defendants are not entitled to qualified immunity

because, taken in a light most favorable to party asserting injury, the facts of the

present case show that Defendants’ conduct violated Plaintiffs' clearly established

Fourth Amendment rights. Zivojinovich v. Barner, 525 F.3d 1059, 1071 (11th Cir.

2008) (citing Saucier v. Katz, 533 U.S. 194 (2001)).


          1. Plaintiff’s Fourth Amendment Rights Were Violated.

      Taking the facts in the record in the light most favorable to Plaintiff, no

reasonable officers in the same circumstances and possessing the same knowledge

as the Defendants could have believed that probable cause nor arguable probable

cause existed, unless based on fabrications, to seek arrest warrants for Plaintiff.


      In Post v. City of Fort Lauderdale, 7 F.3d 1552 (11th Cir. l993), the Court

granted qualified immunity where government agents inspecting a restaurant made

an improper arrest for a building code violation. Id. at 1558. The agents in Post

claimed that they counted people in excess of the restaurant's maximum capacity,

but in effect they erroneously counted employees who were not to be counted. The

Court held that a "mistaken but reasonable count" was sufficient for the agents to

establish arguable probable cause. ld. However, the agents in Post simply made a

good faith mistake, whereas here, Defendants’ conduct creates factual issues as to

their honesty and credibility. It is readily apparent that the conduct in Post is
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 11 of 25




characteristic of the type of conduct that the policies of qualified immunity seek to

protect. In Post, the officials made a reasonable mistake in the legitimate

performance of their duties, and there were no concerns regarding potential abuse

of authority or motivation to make an arrest. Id. In contrast, Plaintiff contends that

Defendants made several deliberately false statements to support his arrest, in

violation of the law. Defendants essentially want this Court to sanction their

fabrications and misrepresentations and shield their egregious behavior with

qualified immunity and summary judgment in their favor.


       The instant case is directly analogous to the facts in Kelly v. Curtis, 21 F.3d

1544 (11th Cir. 1994). In Kelly, the officer obtained an arrest warrant based on her

sworn statement that the Defendant, Kelly, had committed the offense of cocaine

possession. When the officer swore out the affidavit, the facts (for summary

judgment purposes)4 were that the officer knew that the substance Kelly had

possessed was not cocaine. In Kelly’s Response to the officer’s Motion for

Summary Judgment alleging that the officer’s conduct was shielded by qualified

immunity, Kelly contended that the officer violated a clearly established duty not

to seek a warrant on the basis of perjured testimony. Id. The Court denied




4On a summary judgment motion based on qualified immunity the Court is required to resolve
all issues of material fact in favor of the plaintiff. Lee v. Ferraro, 284 F.3d 1188, 1190 (11th Cir.
2002), citing Sheth v. Webster, 145 F.3d 1231, 1236 (11th Cir.1998).
      Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 12 of 25




summary judgment on the basis of qualified immunity citing Franks v.

Delaware, 438 U.S. 154, 165–66, 98 S.Ct. 2674, 2681, 57 L.Ed.2d 667 (1978).


      Under Franks, a police officer violates the Constitution if, in order to obtain

a warrant, she perjures herself or testifies in reckless disregard of the truth. As

the Franks Court explained,

      “[W]hen the Fourth Amendment demands a factual showing sufficient to

      comprise ‘probable cause,’ the obvious assumption is that there will be

      a truthful showing.” ... This does not mean “truthful” in the sense that every

      fact recited in the warrant affidavit is necessarily correct, for probable cause

      may be founded upon hearsay ... as well as upon information within the

      affiant's own knowledge that sometimes must be garnered hastily. But surely

      it is to be “truthful” in the sense that the information put forth is believed or

      appropriately accepted by the affiant as true.


Franks v. Delaware, 438 U.S. 154, 165–66, 98 S.Ct. 2674, 2681, 57 L.Ed.2d 667
(1978) (quoting United States v. Halsey, 257 F.Supp. 1002, 1005 (S.D.N.Y.1966)).

      Here, Plaintiff alleges that he never stated to Defendant Gill that he was a

P.O.S.T. certified peace officer nor did he show a badge in order to impersonate a

police officer. [Brown Depo., 108:23-109:1, 119:6-8, 22-24; Craig Decl, Exh. 1].

Therefore, for Summary Judgment purposes, the facts known to Defendant Gill

when he swore out the arrest warrants for Plaintiff were that Plaintiff did not say he
      Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 13 of 25




was a P.O.S.T. certified peace officer and did not show a badge to indicate the

same. As such, the arrest warrants secured by Gill were based on fabrication and

perjured testimony.


      Furthermore, in Kingsland v. City of Miami, 382 F.3d 1220, 1226 (11th Cir

2004), the Eleventh Circuit stated that the trial court on summary judgment must,

at the outset, recognize and give credence to allegations in a Plaintiff’s complaint

where fabrication is asserted in support an arrest. Once that assertion is recognized,

the trial court should look at what was and was not said and/or done by the police

that would or could show circumstantially that fabrication and/or misrepresentation

was done to support that arrest; and further, summary judgment cannot be granted

to a Defendant police officer by his statements that merely counter Plaintiff’s

word. Kingsland, at 1226.


      As one can see by the radio traffic between Defendants in this case,

Defendant Gill admits that Plaintiff did not show him a badge but that he “saw it.



(18:53-18:55) Officer Craig: Did he show you his badge?

(18:56-19:05) Officer Gill: Uh he didn’t show it but I saw it. I was like, “you
work for PD?” “Yeah, I’m retired.” It was like, “Oh yeah?” [Craig Decl., Exh. 1]
(emphasis added).
      Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 14 of 25




      However, Defendant Gill testified in his deposition that Plaintiff flashed the

badge while getting his license. Additionally, in the arrest warrants sworn by

Defendant Gill, he states under oath that Plaintiff “flash[ed]” his badge in order to

intentionally deceive him into thinking he was a P.O.S.T. certified police officer.

Gill Dep., at 43:25-44:8 45:13-46:1, Ex. 2.

      The radio traffic between Defendants actually confirms Plaintiff’s testimony

that the badge was attached to his jacket on the floor of his vehicle which is how

Defendant Gill just “saw it” and that Plaintiff did not show it to him. [Brown Dep.,

at 121:11-122:15]. Plaintiff’s contention is that he never told Defendant Gill he

was a P.O.S.T certified police officer and never showed him a badge. Because the

dialogue between Defendant Gill and Plaintiff was not recorded there is no

evidence to contradict Plaintiff’s version of events except for Gill’s testimony.

[Gill Depo., 52:21-24]. In deciding a motion for summary judgment, the Court

may not make credibility determinations, weigh the evidence, or decide which

inferences to draw from the facts (i.e., the jury). Anderson, 477 U.S. at 249, 106

S.Ct. at 2510; Twiss, 25 F.3d at 1555. Thus, Summary Judgment should be denied.


         2. Fabrication of Evidence to Support an Arrest is a Violation of
            Clearly Established Law.

      The second prong of the qualified immunity analysis is to determine whether

Defendants’ conduct violated clearly established statutory or constitutional rights
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 15 of 25




of which a reasonable person would have known at the time of the alleged

misconduct. Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73

L.Ed.2d 396 (1982). Lying, fabricating evidence, planting evidence, intentional

misrepresentations in an effort to arrest and/or obtain a conviction does

violate clearly established law, because it is so obviously wrong to do such a thing.

Rowe v. Fort Lauderdale, 279 F.3d 1271, 1281 (11th Cir. 2002); citing Riley v.

City of Montgomery, 104 F.3d 1247, 1253 (11th Cir. 1997)5.

       Furthermore, in the Eleventh Circuit, there is no doubt that malicious

prosecution violates one's Fourth Amendment rights. Uboh v. Reno 141 F. 3d

1000, 1002-1003 (11th Cir. 1998).


       B. Officer Craig Instituted and Continued Plaintiff’s Criminal
          Prosecution.

       To establish a malicious prosecution claim under § 1983, a plaintiff must

prove a violation of his Fourth Amendment rights in addition to the elements of the

common-law tort of malicious prosecution: “(1) a criminal prosecution instituted

or continued by the present defendant; (2) with malice and without probable cause;


5 See also, Kingsland, 382 F.3d at 1232, falsifying facts to establish probable cause is patently
unconstitutional. See, e.g., Riley v. City of Montgomery, 104 F.3d 1247, 1253 (11th Cir.1997) (“It
was well established in 1989 that fabricating incriminating evidence violated constitutional
rights.”); see also Hinchman v. Moore, 312 F.3d 198, 205–06 (6th Cir.2002) (citing Hill v.
McIntyre, 884 F.2d 271, 275 (6th Cir.1989))
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 16 of 25




(3) that terminated in the plaintiff accused’s favor; and (4) caused damage to the

plaintiff accused.” Id. (citing Uboh v. Reno, 141 F.3d 1000, 1004 (11th Cir.

1998)).

       Defendant Craig contends that he did not institute or continue Plaintiff’s

prosecution.6 However, Defendants own words provide evidence to the contrary.


(18:53-18:55) Officer Craig: Did he show you his badge?

(18:56-19:05) Officer Gill: Uh he didn’t show it but I saw it. I was like, “you
work for PD?” “Yeah, I’m retired.” It was like, “Oh yeah?” [Craig Decl., Exh. 1]
(emphasis added).

       Because of Defendant Gill’s own admission, Defendant Craig knew that

Plaintiff did not “flash” a badge but that Defendant Gill merely saw Plaintiff’s

work security badge in the car. Thus, Defendant Craig knew that a statement to the

contrary would be false. However, Defendant Craig allowed the prosecution of

Plaintiff to initiate and continue despite knowing that Defendant Gill provided

false information to seek the arrest warrants. Gill Dep., at 43:25-44:8 45:13-46:1,

Ex. 2; Brown Dep., at 121:11-122:15. Defendant Craig even testified against

Plaintiff’s at the Motion to Suppress Hearing in his criminal case and did not

inform the Court that Defendant Gill was untruthful in his testimony and in his



6 Defendants admit that Defendant Gill instituted and continued Plaintiff’s prosecution stating
that it was “Officer Gill who made the decision to seek the arrest warrant after conducting an
investigation following the traffic stop.” [Doc. 46, 18].
      Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 17 of 25




warrant applications despite being sworn in to tell the truth prior to giving

testimony. [Doc. 12].


      Furthermore, when a defendant “directly or indirectly urges a law

enforcement official to begin criminal proceedings,” even if the initiation of the

criminal action is not expressly directed by the defendant, the defendant may be

held liable for malicious prosecution. King v. King, 342 F. Supp. 3d 1364, 1380

(M.D. Ga. 2018) citing Willis v. Brassell, 220 Ga. App. 348, 350-51, 469 S.E.2d

733, 737 (1996) (citing Ginn v. Citizens & S. Nat'l Bank, 145 Ga. App. 175, 178,

243 S.E.2d 528, 530-31 (1978)). In the instant case, Defendant Craig admits the

traffic stop was made at his direction. [Craig Depo, 52:15-19; 60:21-24]. As one

can see by the conversation between Defendants Gill and Craig, Defendant Craig

not only urged Defendant Gill to pull over Plaintiff with fabricated probable cause

but agreed with Defendant Gill to take out warrants on Plaintiff. [Craig Dec., Exh.

1].


      C. Defendants Craig and Gill Continued Prosecution with Malice and
         Without Arguable Probable Cause.

      The malice needed for a malicious prosecution action may be inferred from

circumstances such as a “total lack of probable cause,” O.C.G.A. § 51–7–44, or

actions of a defendant “done with a reckless disregard for or conscious indifference

to the rights of the plaintiff.” Lagroon v. Lawson, 328 Ga.App.614 (2014) citing
      Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 18 of 25




Willis v Brassell, 220 Ga.App.348, 352 (1996). Taking Plaintiff’s version of the

facts as true for Summary Judgment purposes, Plaintiff did not state to Defendant

Gill that he was a P.O.S.T. certified police officer nor did he “flash” a badge to

impersonate the same. [Brown Dep., at 121:11-122:15]. Under those facts,

Defendants lacked any probable cause to seek arrest warrants for Plaintiff for the

charges at issue.


             1. Existence of Malice and Probable Cause are Jury Questions.

      The Eleventh Circuit has held that “in an action to recover damages

for malicious prosecution where…the evidence is in dispute, the existence or non-

existence of malice and want of probable cause are questions of fact for

the jury.” Kingsland, 382 F.3d at 1235 (11th Cir. 2004) citing Good Holding Co. v.

Boswell, 173 F.2d 395, 399 (5th Cir.1949). In Kingsland, as in the instant case, the

Plaintiff alleged that the officers fabricated evidence to secure arrest warrants. Id.

The Court concluded that the facts viewed in the light most favorable to [plaintiff],

supported a conclusion that the arrest affidavit included recklessly or deliberately

false statements that are material to a finding of arguable probable cause. If the

defendants fabricated or unreasonably disregarded certain pieces of evidence to

establish probable cause or arguable probable cause, as alleged, reasonable officers

in the same circumstances and possessing the same knowledge as the defendants

could not have believed that probable cause existed to arrest the plaintiff. Because
      Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 19 of 25




a jury question exists as to whether the defendants constructed evidence upon

which to base Kingsland's arrest, the question whether arguable probable cause for

the arrest existed is aptly suited for a jury.

       In the instant case, there is no video or audio recording of the initial stop of

Plaintiff’s vehicle and the conversation held between Plaintiff and Defendant Gill.

As such, there is a dispute in the facts between Plaintiff and Defendants regarding

what transpired and what was said. Therefore, there is an obvious question of fact

that should be submitted to a jury and Summary Judgment is improper.

       D. Defendants Not Entitled to Official Immunity on Plaintiff’s
          Malicious Prosecution Claim under Georgia Law as Defendants
          Acted with Actual Malice and Intent to Injure.

       In the context of official immunity, “[a]ctual malice requires a showing that

the actor had a deliberate intention to do wrong, and ... wilful conduct is based on

an actual intention to do harm or inflict injury.” Griswold v. Collins, 318 Ga.App.

556, 558(2)(a), 734 S.E.2d 425 (2012) (factfinder may infer from evidence that a

defendant acted with actual malice). City of Atlanta v. Shavers, 326 Ga.App. 95,

98(2)(b), 756 S.E.2d 204 (2014).

       Defendants argue that they did not act with the requisite malice or intent to

injure and cite to Davis v. Lang, 706 F. App’x 551 (11th Cir. 2017), in which the

Court granted summary judgment to the officer based on official immunity where

he did not “intentionally” give false testimony. In this case, Defendant Gill swore
      Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 20 of 25




under oath in Plaintiff’s arrest warrants and in his police report that Plaintiff

“flashed” a badge at him in an attempt to impersonate a police officer. However,

the audio traffic between he and Craig at the time of the incident directly

contradicts that statement and thus, is evidence that Defendant Gill intentionally

lied on the arrest warrants and in his police report. Clearly, audio traffic as the

events are transpiring is going to be the most accurate description of what actually

happened since it is occurring “real time.” As we can see from the transcription,

Defendant Gill made it very clear that Plaintiff did not show him a badge, in direct

contradiction with his police report and the arrest warrants.


      Additionally, as discussed above, because of Defendant Gill’s own

admission, Defendant Craig knew that Plaintiff did not “flash” a badge but that

Defendant Gill merely saw Plaintiff’s work security badge in the car. Thus,

Defendant Craig knew that a statement to the contrary would be false. However,

Defendant Craig did not inform the Court that Defendant Gill was untruthful in his

testimony and in his warrant applications despite being sworn in to tell the truth

prior to giving testimony. [Doc. 12]. Therefore, Defendants each acted with a

“deliberate intention to do wrong” by lying under oath.


   II. Defendants not Entitled to Qualified Immunity as to Intentional
         Infliction of Emotional Distress as Plaintiff Established the Elements
         of the Claim.
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 21 of 25




       A. Defendants Conduct was Extreme and Outrageous.

       One who by extreme and outrageous conduct intentionally or recklessly

causes severe emotional distress to another is subject to liability for such emotional

distress. Jones v. Warner, 301 Ga. App. 39, 42, 686 S.E.2d 835, 839 (2009). A

case of intentional infliction of emotional distress is one where, generally speaking,

“the recitation of the facts to an average member of the community would arouse

his resentment against the actor, and lead him to exclaim, ‘Outrageous!’ ” Turnage

v. Kasper, 307 Ga. App. 172, 182, 704 S.E.2d 842, 852 (2010).

       In Turnage, Defendant instigated a false arrest against Plaintiff knowing that

she had not committed the crime for which she was eventually charged. The Court

concluded      that   such     conduct      could    be    considered      by     a   jury    to

be extreme and outrageous conduct. Id at 183.7 In this case, the conduct is even

more egregious because we have police officers who took oaths of office to uphold

the law, fabricating evidence and lying under oath. Such conduct undoubtedly rises

to the level of extreme and outrageous required to pursue a claim for Intentional

Infliction of Emotional Distress.




7 See also, Wal–Mart Stores v. Johnson, 249 Ga.App. 84, 87 (2001) (holding that defendant's
insistence that plaintiff be arrested and prosecuted despite having evidence that she did not
commit a crime was sufficient to support a claim), overruled on other grounds, Ferrell v. Mikula,
295 Ga.App. 326 (2008); K–Mart Corp. v. Lovett, 241 Ga.App. 26, 29 (1999).
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 22 of 25




       B. Plaintiff Suffered Severe Emotional Distress as a Result of
          Defendants’ Conduct.

       In Turnage, as in this case, as Plaintiff was being arrested, members of her

neighborhood gathered outside of home to watch. The Court held that this public

humiliation was, in and of itself, sufficient to constitute intentional infliction of

emotional distress. Id. at 183. The Court also added that the fact that the Plaintiff

was booked into the general jail population, where she spent two weeks

incarcerated and away from her husband and two children, would “naturally give

rise   to   such   intense   feelings   of   humiliation,   embarrassment,     fright

or extreme outrage as to cause severe emotional distress.” Id.

       Similarly to the Plaintiff in Turnage, Plaintiff Brown suffered the

embarrassment of having his house searched in front of his neighbors with some

even recording video footage with their cell phone. [Brown Depo., 132:4-5]. His

wife was also informed that he was being arrested for prostitution which was not

accurate. [Brown Depo. 131:11-14]. Plaintiff was force to be booked into the

DeKalb County Jail and serve from June 10, 2015 to June 14, 2015, prior to being

released. [Brown Depo., 139:1-5]. Additionally, he underwent the extreme stress of

having criminal charges pending for over ten (10) months knowing that he was

not guilty of the charges against him [Brown Depo., 147:14-23].
       Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 23 of 25




       Evidence of police officers fabricating evidence to secure arrest warrants

against an innocent civilian that they took an oath to protect clearly rises to the

level of outrageousness to support a claim for Intentional Infliction of Emotional

Distress. Additionally, the embarrassment, stress and humiliation described by

Plaintiff is evidence of severe emotional distress. Accordingly, Defendants are not

entitled to Summary Judgment, as Plaintiff has established the requisite elements

for the claim.


       1. Defendants are Not entitled to Official Immunity as Defendants
          Acted with Actual Malice and Intent to Injure.

       As discussed in Section I.D above, the evidence shows that Defendants each

acted with a “deliberate intention to do wrong” and should not be shielded by

official immunity.


                                      CONCLUSION

       WHEREFORE, for the reasons set forth above, and accepting Plaintiff’s

version of the disputed facts as true, Summary Judgment should be denied.8



       8 In Kingsland, the 11th Circuit reversed the trial court after summary judgment was
granted, noting that “the plaintiff has proffered no less evidence regarding the presence or
absence of a cannabis odor than the defendants have. The plaintiff's word is merely countered by
the defendants' testimony. Given the standard of review at the summary judgment stage, we must
accept Kingsland's version of the facts as true. See Rowe v. City of Fort Lauderdale, 279 F.3d
1271, 1279 (11th Cir.2002) (stating that a court must accept the non-movant's version of
disputed facts as true for purposes of summary judgment). Kingsland, 382 F.3d at 1227.
     Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 24 of 25




           Respectfully submitted this 6th day of February, 2019.


                                                 /s/ Dwight L. Thomas
                                                 Dwight L. Thomas
                                                 Attorney for Plaintiff
                                                 Georgia Bar No. 704825

                                                 /s/ Hannah R. Moore
                                                 Hannah R. Moore
                                                 Attorney for Plaintiff
                                                 Georgia Bar No. 581504

2296 Henderson Mill Road NE
Atlanta, GA 30349
Telephone: 404-522-1400
Facsimile: 404-755-2327
      Case 1:17-cv-01780-JPB Document 58-1 Filed 02/06/19 Page 25 of 25




       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document was prepared

in accordance with the requirements of Local Rule 5.1 of the Northern District of

Georgia and that a 14 pt Times New Roman font was used.
